Judgment in favor of plaintiffs unanimously reversed, on the law, on the facts and in the exercise of discretion, and a new trial (assessment) granted, without costs or disbursements of this appeal, unless plaintiff, Patsy Montalto, and plaintiff, Joseph Molinelli, stipulate to accept, respectively, the sum of $6,500 and the sum of $2,000 in lieu of the amounts awarded on assessment, in which event the judgment is modified in each instance to that extent and is affirmed as thus modified, without costs or disbursements of this appeal. The new trial (assessment) on the amount of damages will be held only as to the plaintiff not stipulating to accept the reduced amount. In this personal injury negligence action, it is evident that the amounts awarded are grossly excessive and not warranted by the record. Settle order on notice. Concur — Eager, J. P., Steuer, Capozzoli, Rabin and McNally, JJ.